ACCEPTED
                                                                                                           02-15-00282-cv
                                                                               Filed: 9/3/2015 12:20:24
                                                                                           SECOND       PM OF APPEALS
                                                                                                    COURT
                                                                               Juli Luke           FORT WORTH, TEXAS
                                                                               Denton County, County   Clerk 4:13:50 PM
                                                                                                     9/14/2015
                                                                               By: Theresa Robertson, Deputy
                                                                                                           DEBRA SPISAK
                                                                                                                  CLERK

                                       NO. CV-2014-01886


PAUL BOSCO                                         §     IN THE COUNTY COURT AT LAW
                                                                                 FILED IN
     Plaintiff,                                    §                      2nd COURT OF APPEALS
                                                   §                       FORT WORTH, TEXAS
v.                                                 §     NO. 2            9/14/2015 4:13:50 PM
                                                   §                           DEBRA SPISAK
MARIAN D'UNGER                                     §                              Clerk
     Defendant                                     §     DENTON COUNTY, TEXAS

                                       NOTICE OF APPEAL

          COMES NOW, Marian D'Unger, Defendant, and hereby files her Notice of Appeal

and would respectfully show the following:

          1.      The trial court was the County Court of Law No. 2 of Denton County, Texas.

The trial court case number is CV-2014-01886 and the style shown by the Final Summary

Judgment is Paul Bosco, Plaintiffv. Marian D'Unger, Defendant.

          2.      The date of the Final Summary Judgment appealed from is June 05, 2015.

          3.      Marian D'Unger, Defendant, desires to appeal.

          4.      The appeal is to the Second Court of Appeals in Fort Worth, Texas.

          5.      The name of the party filing the notice is Marian D'Unger.


                                               Respectfully submitted,

                                              YALE LAW
                                               1417 E. McKinney Street, Suite 220
                                              Denton Texas 76209
                                              Tel. 940-891-4800
                                              Fax. 940-891-1130

                                              /s/Roger M. Yale
                                               Roger M. Yale: roaer@valelawqroup.com
                                              Texas State Bar No. 00789959
                                              Jane M. Gekhman: iane@valelawaroup.com
                                              Texas State Bar No. 24074265
                                               J. Kevin Young: kevin@vaielawqroup.com
                                               Texas State Bar No. 24084135
                                               Brittany A. Weaver:brittanv@valelawgroup.com
                                               Texas State Bar No. 24092577
                                               Attorney for Defendant


NOTICE OF APPEAL - PAGE 1
                                CERTIFICATE OF SERVICE

       I hereby certifythat a true and correct copy of the foregoing document has been
served on this SeptemberX 2015 via:
                           3
[]     Certified Mail Return Receipt Requested
[]     Facsimile
[]     Hand Delivery
[XX]   EfileTexas.gov

TO:    Julia Dobbins
       420 Commerce Street, Suite 500
       Fort Worth, Texas 76102
       Tel. (817)336-9333
       Fax (817) 336-3735
       jdobbins@shannongracey.com
       Attorney for Defendant State Farm

       Chad D. Elsey
       3212 Long Prairie Road, Suite 200
       Flower Mound, Texas 75022
       Tel. 972-906-9695
       Fax 972-906-7998
       chad@elsevlaw.com
       Attorney for Plaintiff

                                           /s/Roger M. Yale
                                           Roger M. Yale




NOTICE OF APPEAL - PAGE 2